Exhibit 10.6

COLE CREDIT PROPERTY TRUST II, INC.

THIRD AMENDED AND RESTATED

DISTRIBUTION REINVESTMENT PLAN

Effective July 1, 2010; as amended November 9, 2011

Cole Credit Property Trust II, Inc., a Maryland corporation (the “Company”), has
adopted this Third Amended and Restated Distribution Reinvestment Plan (the
“Plan”), to be administered by the Company or an unaffiliated third party (the
“Administrator”) as agent for participants in the Plan (“Participants”), on the
terms and conditions set forth below.

1. Election to Participate. Any holder of shares of common stock of the Company,
par value $.01 per share (the “Shares”), and, subject to Section 8(b) herein,
any participant in any previous or subsequent publicly offered limited
partnership, real estate investment trust or other real estate program sponsored
by an affiliate of Cole REIT Advisors II, LLC, the Company’s advisor (an
“Affiliated Program”), may become a Participant in the Plan by making a written
election to participate in the Plan by completing and executing an authorization
form obtained from the Administrator or any other appropriate documentation as
may be acceptable to the Administrator. Participants in the Plan generally are
required to have the full amount of their cash distributions (other than
“Excluded Distributions” as defined below) with respect to all Shares, or shares
of stock or units of limited partnership interest of an Affiliated Program
(collectively, “Securities”), owned by them reinvested pursuant to the Plan.
However, the Administrator shall have the sole discretion, upon the request of a
Participant, to accommodate a Participant’s request for less than all of the
Participant’s Securities to be subject to participation in the Plan.

2. Distribution Reinvestment. The Administrator will receive all cash
distributions (other than Excluded Distributions) paid by the Company or an
Affiliated Program with respect to Securities of Participants (collectively, the
“Distributions”). Participation will commence with the next Distribution payment
after receipt of the Participant’s election pursuant to Paragraph 1 hereof,
provided it is received on or prior to the last day of the period to which such
Distribution relates. A holder of Securities will become a Participant in the
Plan effective on the first day of the period following such election, and the
election will apply to all Distributions attributable to such period and to all
periods thereafter. As used in this Plan, the term “Excluded Distributions”
shall mean those cash or other distributions designated as Excluded
Distributions by the Company’s board of directors, or the board of directors or
general partner of an Affiliated Program, as applicable.

3. General Terms of Plan Investments.

(a) The Administrator will invest Distributions in Shares at a price equal to
the Estimated Share Value (as defined herein), as adjusted for any stock
dividends, combinations, splits, recapitalizations and the like with respect to
the Shares. For purposes of establishing the purchase price for Shares pursuant
to the Plan, “Estimated Share Value” shall mean the most recently disclosed
reasonable estimated value of the Shares as determined by the Company’s board of
directors, including a majority of the independent directors. If the Company has
sold property and has made one or more special distributions to stockholders of
all or a portion of the net proceeds from such sales subsequent to the
establishment of the Estimated Share Value, the purchase price for Shares will
be reduced by the net sale proceeds per share distributed to investors prior to
the investment date. The Company’s board of directors will, in its sole
discretion, determine which distributions, if any, constitute a special
distribution. No advance notice of pricing pursuant to this Paragraph 3(a) shall
be required, other than to the extent the issue is a material event, requiring
the public filing of a Form 8-K.

(b) The Administrator will invest Distributions in Shares that are registered
with the Securities and Exchange Commission (the “Commission”) pursuant to an
effective registration statement for Shares for use in the Plan (a “Registration
Statement”).

(c) Selling commissions will not be paid for the Shares purchased pursuant to
the Plan.

(d) Dealer manager fees will not be paid for the Shares purchased pursuant to
the Plan.

(e) For each Participant, the Administrator will maintain an account which shall
reflect for each period for which Distributions are paid (a “Distribution
Period”) the Distributions received by the Administrator on behalf of such
Participant. A Participant’s account shall be reduced as purchases of Shares are
made on behalf of such Participant.



--------------------------------------------------------------------------------

(f) Distributions shall be invested in Shares by the Administrator on the
payment date with respect to such Distributions to the extent Shares are
available for purchase under the Plan. If sufficient Shares are not available,
any such funds that have not been invested in Shares within 30 days after
receipt by the Administrator and, in any event, by the end of the fiscal quarter
in which they are received, will be distributed to Participants. Any interest
earned on such accounts will be returned to the respective Participant.

(g) Participants may acquire fractional Shares, computed to four decimal places,
so that 100% of the Distributions will be used to acquire Shares. The ownership
of the Shares shall be reflected on the books of the Company or its transfer
agent.

(h) A Participant will not be able to acquire Shares under the Plan to the
extent that such purchase would cause the Participant to exceed the ownership
limits set forth in the Company’s charter, as amended, unless exempted by the
Board.

4. Absence of Liability. Neither the Company nor the Administrator shall have
any responsibility or liability as to the value of the Shares or any change in
the value of the Shares acquired for the Participant’s account. Neither the
Company nor the Administrator shall be liable for any act done in good faith, or
for any good faith omission to act hereunder.

5. Suitability. Each Participant shall notify the Administrator in the event
that, at any time during his participation in the Plan, there is any material
change in the Participant’s financial condition, as compared to information
previously provided to the shareholder’s broker or financial advisors or
inaccuracy of any representation under the subscription agreement for the
Participant’s initial purchase of Securities. A material change shall include
any anticipated or actual material decrease in net worth or annual gross income,
or any other material change in circumstances that is likely to cause the
Participant’s broker or financial advisor to determine that an investment in
Shares is no longer suitable and appropriate for the Participant or that would
cause the Participant to fail to meet the minimum suitability standards set
forth in the Subscription Agreement signed by the Participant.

6. Reports to Participants. Within ninety (90) days after the end of each
calendar year, the Administrator will mail to each Participant a statement of
account describing, as to such Participant, the Distributions received, the
number of Shares purchased and the per share purchase price for such Shares
pursuant to the Plan during the prior year. Each statement also shall advise the
Participant that, in accordance with Section 5 hereof, the Participant is
required to notify the Administrator in the event there is any material change
in the Participant’s financial condition or if any representation made by the
Participant under the subscription agreement for the Participant’s initial
purchase of Securities becomes inaccurate. Tax information regarding a
Participant’s participation in the Plan will be sent to each Participant by the
Company or the Administrator at least annually.

7. Taxes. Taxable Participants may incur a tax liability for Distributions even
though they have elected not to receive their Distributions in cash but rather
to have their Distributions reinvested in Shares under the Plan.

8. Reinvestment in Subsequent Programs.

(a) The Company may determine, in its sole discretion, to cause the
Administrator to provide to each Participant notice of the opportunity to have
some or all of such Participant’s Distributions (at the discretion of the
Administrator and, if applicable, the Participant) invested through the Plan in
any publicly offered Affiliated Program (a “Subsequent Program”). If the Company
makes such an election, Participants may invest Distributions in equity
securities issued by such Subsequent Program through the Plan only if the
following conditions are satisfied:

(i) prior to the time of such reinvestment, the Participant has received the
final prospectus and any supplements thereto offering interests in the
Subsequent Program and such prospectus allows investment pursuant to a
distribution reinvestment plan;

(ii) a registration statement covering the interests in the Subsequent Program
has been declared effective under the Securities Act of 1933, as amended;

(iii) the offering and sale of such interests are qualified for sale under the
applicable state securities laws;

(iv) the Participant executes the subscription agreement included with the
prospectus for the Subsequent Program; and



--------------------------------------------------------------------------------

(v) the Participant qualifies under applicable investor suitability standards as
contained in the prospectus for the Subsequent Program.

(b) The Company may determine, in its sole discretion, to cause the
Administrator to allow one or more participants of an Affiliated Program to
become a “Participant.” If the Company makes such an election, such Participants
may invest distributions received from the Affiliated Program in Shares through
this Plan, if the following conditions are satisfied:

(i) prior to the time of such reinvestment, the Participant has received the
final prospectus and any supplements thereto offering interests in the Plan and
such prospectus allows investment pursuant to the Plan;

(ii) a registration statement covering the interests in the Plan has been
declared effective under the Securities Act of 1933, as amended;

(iii) the offering and sale of such interests are qualified or sale under the
applicable state securities laws;

(iv) the Participant executes the subscription agreement included with the
prospectus for the Plan; and

(v) the Participant qualifies under applicable investor suitability standards as
contained in the prospectus for the Plan, the Participant’s broker or financial
advisor determines that an investment in Shares is suitable and appropriate for
the Participant.

9. Termination.

(a) A Participant may terminate or modify his participation in the Plan at any
time by written notice to the Administrator. To be effective for any
Distribution, such notice must be received by the Administrator on or prior to
the last day of the Distribution Period to which it relates.

(b) A Participant’s transfer of Shares will terminate participation in the Plan
with respect to such transferred Shares as of the first day of the Distribution
Period in which such transfer is effective, unless the transferee of such Shares
in connection with such transfer demonstrates to the Administrator that such
transferee meets the requirements for participation hereunder and affirmatively
elects participation by delivering an executed authorization form or other
instrument required by the Administrator.

(c) In the event that a Participant requests a redemption of all of the
Participant’s Shares, the Participant will be deemed to have given written
notice to the Administrator, at the time the redemption request is submitted,
that the Participant is terminating his or her participation in the Plan, and is
electing to receive all future distributions in cash. This election will
continue in effect even if less than all of the Participant’s Shares are
redeemed unless the Participant notifies the Administrator that he or she elects
to resume participation in the Plan.

10. State Regulatory Restrictions. The Administrator is authorized to deny
participation in the Plan to residents of any state or foreign jurisdiction that
imposes restrictions on participation in the Plan that conflict with the general
terms and provisions of this Plan.

11. Amendment or Termination by Company.

(a) The terms and conditions of this Plan may be amended by the Company at any
time, including but not limited to an amendment to the Plan to substitute a new
Administrator to act as agent for the Participants, by mailing an appropriate
notice at least ten (10) days prior to the effective date thereof to each
Participant, provided, however, the Company may not amend the Plan to
(a) provide for selling commissions or dealer manager fees to be paid for shares
purchased pursuant to this Plan or (b) revoke a Participant’s right to terminate
or modify his participation in the Plan.

(b) The Administrator may terminate a Participant’s individual participation in
the Plan and the Company may terminate the Plan itself, at any time by providing
ten (10) days’ prior notice to a Participant, or to all Participants, as the
case may be.

(c) After termination of the Plan or termination of a Participant’s
participation in the Plan, the Administrator will send to each Participant a
check for the amount of any Distributions in the Participant’s account that have
not been invested in Shares. Any future Distributions with respect to such
former Participant’s Shares made after the effective date of the termination of
the Participant’s participation will be sent directly to the former Participant.



--------------------------------------------------------------------------------

12. Participation by Limited Partners of Cole Operating Partnership II, LP. For
purposes of this Plan, “stockholders” shall be deemed to include limited
partners of Cole Operating Partnership II, LP (the “Partnership”),
“Participants” shall be deemed to include limited partners of the Partnership
that elect to participate in the Plan, and “Distribution,” when used with
respect to a limited partner of the Partnership, shall mean cash distributions
on limited partnership interests held by such limited partner.

13. Governing Law. This Plan and the Participants’ election to participate in
the Plan shall be governed by the laws of the State of Maryland.

14. Notice. Any notice or other communication required or permitted to be given
by any provision of this Plan shall be in writing and, if to the Administrator,
addressed to Cole Credit Property Trust II Investor Services Department, 2325
East Camelback Road, Suite 1100, Phoenix, Arizona 85016, or such other address
as may be specified by the Administrator by written notice to all Participants.
Notices to a Participant may be given by letter addressed to the Participant at
the Participant’s last address of record with the Administrator or by filing
such notice with the SEC as part of a current report to stockholders on Form
8-K. Each Participant shall notify the Administrator promptly in writing of any
changes of address.